                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA

                          CONSENT TO EXERCISE OF JURISDICTION
                          BY A UNITED STATES MAGISTRATE JUDGE
               (FOR USE IN CIVIL CASES WITH A MAGISTRATE JUDGE AS PRESIDER)

                                 INSTRUCTIONS TO ALL PARTIES
                                ACTION REQUIRED WITHIN 14 DAYS


Pursuant to Local Rule of Civil Procedure 3.7(a)(1), all civil cases will be randomly assigned to a U.S.
District Court Judge or to a U.S. Magistrate Judge.

When a case is filed and assigned to a Magistrate Judge, a consent form is provided to the individual or
attorney who is filing the case. On the form, consent may be given to the jurisdiction of the Magistrate
Judge by signing the consent section of the form. If all parties consent, the case will remain with the
Magistrate Judge, pursuant to Title 28, U.S.C. § 636(c)(1). These cases are assigned to a Magistrate
Judge for all purposes, including trial and final entry of judgment. Any appeal from a judgment
entered by the Magistrate Judge may be taken directly to the United States Court of Appeals for the
Ninth Circuit in the same manner as an appeal from any other judgment of a district court.

Consent to proceed before a Magistrate Judge is voluntary and no adverse consequences of any kind
will be felt by any party or attorney who objects to the assignment of a case to the Magistrate Judge.

The party filing the case or notice of removal is responsible for serving all parties with the
consent form.

This case has been assigned to a Magistrate Judge. Therefore, pursuant to Local Rule of Civil
Procedure, 3.7(b), each party must execute and file within fourteen (14) days of its appearance either a
written consent to the exercise of authority by the Magistrate Judge under Title 28, U.S.C. § 636(c) or a
written election to have the action reassigned to a District Judge using the form provided.

If any party chooses the District Judge option, the case will be randomly reassigned to a U.S. District
Court Judge. To elect to have the case heard before a U.S. District Court Judge, the District Judge
Option section of the form must be completed.

Each party must file the completed consent form and certificate of service with the court no later
than 14 days after the filing of the Complaint, the filing of the Notice of Removal, or entry of
appearance.

Attorneys and pro se parties who have been given permission to file electronically must e-file the form
using the appropriate restricted event located in the Other Documents category: Consent/Election
Form LRCiv 3.7(b). Pro se filers who have not been authorized to e-file should submit the completed
paper form to the Clerk’s Office. The completed consent form must be served by mail or hand-
delivery to all parties of record in the case.
